       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     MICHAEL L. NEWMAN
 3   Senior Assistant Attorneys General
     EDWARD H. OCHOA
 4   Acting Senior Assistant Attorney General
     MICHAEL P. CAYABAN
 5   CHRISTINE CHUANG
     Supervising Deputy Attorneys General
 6   BRIAN J. BILFORD
     SPARSH S. KHANDESHI
 7   LEE I. SHERMAN
     JANELLE M. SMITH
 8   JAMES F. ZAHRADKA II
     HEATHER C. LESLIE (SBN 305095)
 9   Deputy Attorneys General
      1300 I Street, Suite 125
10    P.O. Box 944255
      Sacramento, CA 94244-2550
11    Telephone: (916) 210-7832
      Fax: (916) 327-2319
12    E-mail: Heather.Leslie@doj.ca.gov
     Attorneys for Plaintiff State of California
13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                           OAKLAND DIVISION
17

18

19   STATE OF CALIFORNIA et al.;                            Case No. 4:19-cv-00872-HSG

20                                       Plaintiffs, PLAINTIFF STATES OF CALIFORNIA,
                                                     COLORADO, HAWAII, MARYLAND,
21                 v.                                NEW MEXICO, NEW YORK, OREGON,
                                                     VIRGINIA, AND WISCONSIN’S
22                                                   NOTICE OF CROSS-APPEAL
     DONALD J. TRUMP, in his official
23   capacity as President of the United States of Judge:        The Honorable Haywood S.
     America et al.;                                             Gilliam, Jr.
24                                                   Trial Date: None set
                                       Defendants. Action Filed: February 18, 2019
25

26

27

28
                                                        1
                              Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
        Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 2 of 7



 1          PLEASE TAKE NOTICE THAT Plaintiff States of California, Colorado, Hawaii,

 2    Maryland, New Mexico, New York, Oregon, and Wisconsin, and the Commonwealth of Virginia

 3    (Plaintiff States) hereby cross-appeal to the United States Court of Appeals for the Ninth Circuit

 4    from this Court’s Order Granting in Part and Denying in Part Plaintiffs’ Motions for Partial

 5    Summary Judgment and Denying Defendants’ Motions for Partial Summary Judgment (ECF No.

 6    257) and the associated Judgment (ECF No. 258) insofar as this Court denied Plaintiff States’

 7    requests for relief.

 8          Plaintiff States’ Representation Statement, required by Federal Rule of Appellate

 9    Procedure, Rule 12(b), and Ninth Circuit Rule 3-2(b), is attached to this Notice of Cross-Appeal.

10
      Dated: January 7, 2020                                  Respectfully submitted,
11
                                                              XAVIER BECERRA
12                                                            Attorney General of California
                                                              ROBERT W. BYRNE
13                                                            MICHAEL L. NEWMAN
                                                              Senior Assistant Attorneys General
14                                                            EDWARD H. OCHOA
                                                              Acting Senior Assistant Attorney General
15                                                            MICHAEL P. CAYABAN
                                                              CHRISTINE CHUANG
16                                                            Supervising Deputy Attorneys General
17                                                            /s/ Heather C. Leslie
18                                                            HEATHER C. LESLIE
                                                              BRIAN J. BILFORD
19                                                            SPARSH S. KHANDESHI
                                                              LEE I. SHERMAN
20                                                            JANELLE M. SMITH
                                                              JAMES F. ZAHRADKA II
21                                                            Deputy Attorneys General
                                                              Attorneys for Plaintiff State of California
22

23   PHILIP J. WEISER                                        CLARE E. CONNORS
     Attorney General of Colorado                            Attorney General of Hawaii
24   ERIC R. OLSON (appearance pro hac vice)                 ROBERT T. NAKATSUJI (appearance pro
     Solicitor General
25   Attorneys for Plaintiff State of Colorado               hac vice)
                                                             Deputy Solicitor General
26                                                           Attorneys for Plaintiff State of Hawaii

27

28
                                                         2
                               Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 3 of 7



 1
     BRIAN E. FROSH                                      HECTOR BALDERAS
 2   Attorney General of Maryland                        Attorney General of New Mexico
     JEFFREY P. DUNLAP (appearance pro hac vice)         TANIA MAESTAS (appearance pro hac vice)
 3   Assistant Attorney General                          Chief Deputy Attorney General
     Attorneys for Plaintiff State of Maryland           NICHOLAS M. SYDOW
 4                                                       Civil Appellate Chief
                                                         JENNIE LUSK
 5                                                       Civil Rights Bureau Chief
                                                         Attorneys for Plaintiff State of New Mexico
 6
     LETITIA JAMES                                       ELLEN ROSENBLUM
 7   Attorney General of New York                        Attorney General of Oregon
     MATTHEW COLANGELO (appearance pro hac               J. NICOLE DEFEVER
 8   vice)                                               Senior Assistant Attorney General
     Chief Counsel for Federal Initiatives               Attorneys for Plaintiff State of Oregon
 9   STEVEN C. WU
     Deputy Solicitor General
10   ERIC R. HAREN
     Special Counsel
11   GAVIN MCCABE
     Special Assistant Attorney General
12   AMANDA MEYER
     Assistant Attorney General
13   Attorneys for Plaintiff State of New York
14   MARK R. HERRING                                     JOSHUA L. KAUL
     Attorney General of Virginia                        Attorney General of Wisconsin
15   TOBY J. HEYTENS                                     GABE JOHNSON-KARP (appearance pro
     Solicitor General, Counsel of Record                hac vice)
16   MICHELLE S. KALLEN                                  Assistant Attorney General
     MARTINE E. CICCONI                                  Attorneys for Plaintiff State of Wisconsin
17   Deputy Solicitors General
     JESSICA M. SAMUELS
18   Assistant Solicitor General
     ZACHARY R. GLUBIAK (appearance pro hac
19   vice)
     Attorney
20   Attorneys for the Commonwealth of Virginia
21

22

23

24

25

26

27

28
                                                     3
                           Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 4 of 7



 1                                 ATTESTATION OF SIGNATURES

 2          I, Heather C. Leslie, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the Northern

 3   District of California that concurrence in the filing of this document has been obtained from each

 4   signatory hereto.

 5                                                                   /s/ Heather C. Leslie
 6                                                                   HEATHER C. LESLIE
                                                                     Deputy Attorney General
 7                                                                   Attorney for Plaintiff
                                                                     State of California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                              Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 5 of 7



 1                                   REPRESENTATION STATEMENT

 2         Plaintiff States provide this Representation Statement as required by Federal Rule of

 3   Appellate Procedure, Rule 12(b), and Ninth Circuit Rule 3-2(b). The Office of the Attorney

 4   General, for the State of California, represents Plaintiff the State of California in this matter.

 5          Heather C. Leslie
            Deputy Attorney General
 6          1300 I Street, Suite 125
            P.O. Box 944255
 7          Sacramento, CA 94244-2550
            Telephone: (916) 210-7832
 8          Fax: (916) 327-2319
            E-mail: heather.leslie@doj.ca.gov
 9
            The Office of the Attorney General, for the State of Colorado, represents Plaintiff the
10
     State of Colorado in this matter.
11
            Eric Olson
12          Solicitor General
13          1300 Broadway, 10th Floor
            Denver, CO 80203
14          Telephone: (720) 508-6548
            E-mail: eric.olson@coag.gov
15
            The Office of the Attorney General, for the State of Hawaii, represents Plaintiff the State
16
     of Hawaii in this matter.
17
            Robert Nakatsuji
18          First Deputy Solicitor General
19          Department of the Attorney General
            425 Queen Street
20          Honolulu, HI 96813
            Telephone: (808) 586-1360
21          E-mail: robert.t.nakatsuji@hawaii.gov
22          The Office of the Attorney General, for the State of Maryland, represents Plaintiff the
23   State of Maryland in this matter.
24
            Jeffrey Dunlap
25          Assistant Attorney General
            200 Saint Paul Place
26          Baltimore, MD 21202
            Telephone: (410) 576-7906
27          E-mail: jdunlap@oag.state.md.us
28
                                                           5
                                 Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 6 of 7



 1          The Office of the Attorney General, for the State of New Mexico, represents Plaintiff the

 2   State of New Mexico in this matter.

 3          Tania Maestas
            Chief Deputy Attorney General
 4          Office of the New Mexico Attorney General
            P.O. Drawer 1508
 5          Santa Fe, NM 87504-1508
            Telephone: (505) 490-4060
 6          E-mail: tmaestas@nmag.gov
 7          The Office of the Attorney General, for the State of New York, represents Plaintiff the
 8   State of New York in this matter.
 9          Steven Wu
10          Deputy Solicitor General
            28 Liberty Street
11          New York, NY 10005
            Telephone: (212) 416-6312
12          E-mail: steven.wu@ag.ny.gov
13          The Office of the Attorney General, for the State of Oregon, represents Plaintiff the State
14   of Oregon in this matter.
15
            Benjamin Gutman
16          Solicitor General
            100 SW Market Street
17          Portland, OR 97201
            Telephone: (503) 378-4402
18          E-mail: benjamin.gutman@doj.state.or.us
19          The Office of the Attorney General, for the Commonwealth of Virginia, represents
20   Plaintiff the Commonwealth in this matter.
21
            Zachary Glubiak
22          John Marshall Fellow
            Office of the Attorney General
23          202 North 9th Street
            Richmond, VA 23219
24          Telephone: (804) 371-0667
            E-mail: zglubiak@oag.state.va.us
25

26

27

28
                                                           6
                                 Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 262 Filed 01/07/20 Page 7 of 7



 1          The Office of the Attorney General, for the State of Wisconsin, represents Plaintiff the

 2   State of Wisconsin in this matter.

 3          Gabe Johnson-Karp
 4          Assistant Attorney General
            Wisconsin Department of Justice
 5          17 West Main Street
            Madison, WI 53703
 6          Telephone: (608) 267-8904
            E-mail: johnsonkarpg@doj.state.wi.us
 7

 8         The United States Department of Justice represents the Defendants in this matter, including:
 9   Donald J. Trump, in his official capacity as President of the United States of America; United
10   States of America; U.S. Department of Defense; Mark T. Esper , in his official capacity as the
11   Secretary of Defense; Ryan D. McCarthy, in his official capacity as Secretary of the Army;
12   Thomas B. Modly, in his official capacity as Acting Secretary of the Navy; Barbara M. Barrett, in
13   her official capacity as Secretary of the Air Force; U.S. Department of the Treasury; Steven T.
14   Mnuchin, in his official capacity as Secretary of the Treasury; U.S. Department of the Interior;
15   David Bernhardt, in his official capacity as Secretary of the Interior; U.S. Department of
16   Homeland Security; and Chad F. Wolf, in his official capacity as Acting Secretary of Homeland
17   Security.1
18                  H. Thomas Byron III
                    Assistant Director
19                  Civil Division, Appellate Staff
                    U.S. Department of Justice
20                  Main (RFK) Room 7529
                    950 Pennsylvania Avenue, N.W.
21                  Washington, DC 20530
                    Telephone: (202) 616-5367
22                  Facsimile: (202) 307-2551
                    Email: H.Thomas.Byron@usdoj.gov
23

24

25          1
              As required by Rule 25(d) of the Federal Rules of Civil Procedure and Rule 43 (c)(2) of
     the Federal Rules of Appellate Procedure, the list of Defendants has been updated to reflect that
26   Mark T. Esper replaced Patrick M. Shanahan as the Secretary of Defense, Ryan D. McCarthy
     replaced Mark T. Esper as Secretary of the Army, Thomas B. Modly replaced Richard V. Spencer
27   as Acting Secretary of the Navy, Barbara M. Barrett replaced Matthew Donovan who replaced
     Heather Wilson as the Secretary of the Air Force, and Chad F. Wolf replaced Kevin K.
28   McAleenan who replaced Kirstjen M. Nielsen as the Acting Secretary of Homeland Security.
                                                        7
                              Plaintiffs’ Notice of Cross-Appeal (4:19-cv-00872-HSG)
